MaRquette:
This proceeding is for the redetermination of a deficiency in income tax for the year 1920 in the amount of $1,766.67. It was submitted for decision on the pleadings and depositions.
FINDINGS OF FACT.
The petitioner is an individual residing at Memphis, Tenn. During the year 1920 the petitioner was a member of the partnership of “ Phil A. Halle,” and owned a one-half interest therein. She filed an original and an amended income-tax return for the year 1920 and in the latter return she reported her distributive share of the partnership income as $12,575.81. An examination of the partnership books *878was subsequently made and the respondent disallowed deductions in the amount of $2,446.54 and premiums paid on life insurance policies on the life of one of the partners in the amount of $4,482.94, increased the petitioner’s distributive share of the partnership income accordingly, and determined a deficiency in tax as above set forth.
There are no admissions in the pleadings nor was there any evidence presented showing that the adjustment made by the respondent in the income of the partnership and in the petitioner’s distributive share thereof was erroneous, and in the absence of such admissions or evidence we must affirm the determination of the respondent.

Judgment will be entered for the respondent.

Considered by Milliken, Phillips, and VaN Fossan.